DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but are moot in view of the new grounds of rejection as detailed below in light of Applicant’s claim amendments and newly discovered prior art in the updated search, i.e. U.S. Patent Application Publication Number 2019/0123152 A1 to Yamada.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1,8,10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2019/0123152 A1 to Yamada, “Yamada”.
Regarding claim 1, Yamada discloses a semiconductor apparatus comprising a planar transistor (e.g. Fig. 1, Fig. 2A), wherein the planar transistor comprises:
a source electrode (32, ¶ [0017]), 
a gate electrode (33), 
a drain electrode (31), and 
a plurality of field plates (34a, 34b, ¶ [0031]-[0036]),
wherein the source electrode (32) and the plurality of field plates (34a, 34b) are coupled via a plurality of coupling lines (at region 33a in Fig. 1) on the outside (inactive region A2) of an active region (A1) of the planar transistor,
wherein the plurality of field plates (34a, 34b) are provided with different heights (as shown in Fig. 2A),
wherein the source electrode (32) and the plurality of field plates (34a, 34b) extend in a first direction (elongated direction in Fig. 1) on the active region (A1); and
wherein the plurality of coupling lines (at portion 33a) has portions extending in a second direction perpendicular to the first direction and portions overlap each other (as pictured).

Regarding claim 8, Yamada anticipates the semiconductor apparatus according to claim 1, and Yamada further discloses wherein the planar transistor is structured as a GaN-HEMT (High Electron Mobility Transistor) (¶ [0018]).

Regarding claim 10, Yamada anticipates the semiconductor apparatus according to claim 1, and Yamada further discloses having a Schottky structure (¶ [0024]) in which the gate electrode (33) is in contact with an epitaxial substrate (18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0373443 A1 to Hoshi et al., “Hoshi”, in view of U.S. Patent Application Publication Number 2019/0123152 A1 to Yamada, “Yamada”.
Regarding claim 1, Hoshi discloses a semiconductor apparatus (e.g. FIG. 19) comprising a planar transistor, wherein the planar transistor comprises:
a source electrode (1, ¶ [0069]), 
a gate electrode (2), 
a drain electrode (2), and 
a plurality of field plates (6, 8, 9, all connected to source ¶ [0068]-[0074]),
wherein the source electrode (1) and the plurality of field plates (6, 8, 9) are coupled via at least one coupling line (see Examiner-annotated figure below) on the outside of an active region of the planar transistor,

wherein the source electrode (1) and the plurality of field plates (6, 8, 9) extend in a first direction on the active region (i.e. into and out of the page in FIG. 19).

    PNG
    media_image1.png
    887
    728
    media_image1.png
    Greyscale

Although Hoshi shows one of the coupling lines coupled to the source outside of the active region of the planar transistor (see Examiner-annotated figure above) and Hoshi teaches wherein each of the plurality of field plates (6, 8, 9) are coupled to the source (¶ [0068]), Hoshi fails to clearly show the multiple coupling lines outside of the active region, wherein the plurality of coupling lines has portions extending in a second direction perpendicular to the first direction and portions overlap each other.
Yamada discloses (e.g. Fig. 1) wherein a plurality of field plates (34a, 34b) are coupled to the source (42) in a second direction (laterally in Fig. 1 at region 33a, ¶ [0025]) formed outside of the active region (in inactive region A2 as pictured, ¶ [0033]).
Hoshi with the coupling lines to the field plates overlapping as exemplified by Yamada and coupled outside of the active region in order to desirably reduce the current to voltage performance around the gate electrode from influence of the connecting portion (Yamada ¶ [0046]).

Regarding claim 2, Hoshi in view of Yamada yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein each of the plurality of field plates (6, 8, 9) has a height that is larger (as pictured in FIG. 19) than that of the gate electrode (2).

Regarding claim 4, Hoshi in view of Yamada yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein the height of each of the plurality of field plates (6, 8, 9) becomes larger (as pictured) as the distance between the field plate and the gate electrode (2) becomes greater.

Regarding claim 8, Hoshi in view of Yamada yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein the planar transistor is structured as a GaN-HEMT (High Electron Mobility Transistor) (¶ [0024],[0066]).

Regarding claim 10, Hoshi in view of Yamada yields the semiconductor apparatus according to claim 1, and Hoshi further teaches having a Schottky structure (¶ [0066]) in which the gate electrode (2) is in contact with an epitaxial substrate (13 is formed of AlGaN through MOCVD which is inherently an epitaxial growth process, ¶ [0026]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0272443 A1 to Hoshi et al., “Hoshi”, in view of U.S. Patent Application Publication Number 2019/0123152 A1 to Yamada, “Yamada”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2009/0256210A1 to Matsushita et al., “Matsushita”.
Regarding claim 7, although Hoshi in view of Yamada yields the semiconductor apparatus according to claim 1, Hoshi fails to clearly teach wherein the planar transistor has a multi-finger structure.
Matsushita teaches (e.g. FIG. 4,5,9,10, ¶ [0042]-[0046]) wherein a planar transistor has a multi-finger structure (source fingers 21, drain fingers 23, field plate fingers 25 connected externally to source 25-2,25-3,26, ¶ [0044]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hoshi in view of Yamada to a multi-finger structure as exemplified by Matsushita in order to increase the power rating of the transistor in a smaller element area (Matsushita ¶ [0073]-[0075]) and/or form a multi-finger transistor with the benefits of having a field plate structure such as comparatively high gain factor at high frequencies (Hoshi Abstract, ¶ [0008],[0009],[0072]-[0074]) in MIS structures.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0373443 A1 to Hoshi et al., “Hoshi”, in view of U.S. Patent Application Publication Number 2019/0123152 A1 to Yamada, “Yamada”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2017/0200818 A1 to Suzuki et al., “Suzuki”.
Regarding claim 9, although Hoshi in view of Yamada yields the semiconductor apparatus according to clam 1, Hoshi and Yamada fail to clearly teach having a MIS (Metal Insulator 
Suzuki teaches (e.g. FIG. 1) having a MIS (Metal Insulator Semiconductor) structure in which an insulating film (4) is formed between a gate electrode (11) and an epitaxial substrate (1, 2, 3, ¶ [0017]-[0023]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hoshi in view of Yamada by applying the structure to a MIS structure as exemplified by Suzuki in order to achieve the benefits of having a field plate structure such as comparatively high gain factor at high frequencies (Hoshi Abstract, ¶ [0008],[0009],[0072]-[0074]) in MIS structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Number 6,707,102 B2 to Morikawa et al. teaches in FIG. 1 wherein a field plate (10) is connected (via 18) to a source (13) outside of the active area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Eric A. Ward/               Primary Examiner, Art Unit 2891